


Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release is made and entered into this 22nd day of
November 2002, by and between Bristol-Myers Squibb Company (“Bristol”), a
Delaware corporation having a place of business at 345 Park Avenue, New York,
New York, and DepoMed, Inc. (“DepoMed”), a California corporation having a place
of business at 1360 O’Brien Drive, Menlo Park, California.  Bristol and DepoMed
are collectively referred to herein as “the Parties.”


WITNESSETH

WHEREAS, DepoMed commenced Civil Action No. C02-0336 WHA against Bristol in the
United States District Court for the Northern District of California (“the
Litigation”), alleging infringement of United States Patent 6,430,475 (the “‘475
patent”) and asserting other causes of action against Bristol for unfair
competition, breach of contract and the covenant of good faith and fair dealing
and misappropriation of trade secrets and ideas under state law;

WHEREAS, Bristol asserted counterclaims against DepoMed in the litigation for
breach of contract and declaratory judgment of non-infringement and invalidity
of, and ownership interest in the ‘475 patent;

WHEREAS, Bristol obtained leave of court to assert claims against Biovail
Laboratories Incorporated for interference with contract and unfair competition;

WHEREAS, the Parties desire to amicably resolve the Litigation and all claims
that have been and/or could be asserted therein by the Parties;

 

--------------------------------------------------------------------------------


 

WHEREAS, in settlement of the Litigation, Bristol has agreed to pay a certain
sum to DepoMed, DepoMed has agreed to dismiss with prejudice all claims it has
asserted or could have asserted in the Litigation, Bristol has agreed to dismiss
with prejudice all claims it has asserted or could have asserted in the
Litigation, and the Parties have agreed to certain licenses of their respective
patent rights and to mutual releases, as more fully described below.

NOW, THEREFORE, for and in consideration of the mutual licenses, releases,
covenants and the promises herein contained, the Parties, intending to be
legally bound, and to legally bind their respective successors, hereby agree as
follows.

 

1.0                               Definitions

1.01                        “The DepoMed Patents” means United States Patent
6,340,475, which issued on January 22, 2002, and any United States or non-United
States patent application or patent that publishes or issues in any country
which claims priority based on either or both of United States patent
application serial number 08/870,509 filed in the United States on June 6, 1997,
or United States patent application serial number 09/282,233 filed in the United
States on March 29, 1999, including all continuations, continuations-in-part,
divisionals, re-examinations, extensions or reissues of any such patents or
patent applications.

1.02                        “The Bristol Patents” shall mean U.S. Patent
6,475,521, which issued on

 

-2-

--------------------------------------------------------------------------------


 

November 5, 2002 and any United States or non-United States patent application
or patent that publishes or issues in any country which claims priority based on
either or both of United States patent application serial number 09/044,446
filed in the United States on March 19, 1998, or United States Patent
Application serial number 09/398,107 filed in the United States on September 16,
1999, including all continuations, continuations-in-part, divisionals,
re-examinations, extensions or reissues of any such patents or patent
applications.

1.03                        “Bristol’s Partners” shall mean Merck KgaA and Merck
Sante s.a.s., and their successors.

1.04                        “DepoMed’s Partner” shall mean:  (i) Biovail
Laboratories Incorporated; (ii) any corporation or other entity that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with Biovail Laboratories Incorporated; or (iii) the
successors of the foregoing corporations and entities.

1.05                        “The Letter Agreement” refers to the July 11, 1996
Letter Agreement between DepoMed and Bristol concerning a joint research project
to develop formulations of the drug metformin for Bristol.

 

-3-

--------------------------------------------------------------------------------


 

2.0          Payment

2.01                        In consideration of the licenses and releases
granted herein and for settlement of the Litigation, Bristol agrees to make a
cash payment of $18,000,000.00 to DepoMed.

2.02                        Bristol shall make the payment in paragraph 2.01 no
later than five (5) business days after execution of this Settlement Agreement
and Release by the Parties.

 

3.0                               Grant of Licenses

3.01                        DepoMed’s Grant of License to Bristol and its
Partners for Metformin Products.  DepoMed hereby grants to Bristol and Bristol’s
Partners a royalty-free, worldwide, non-exclusive, irrevocable and paid-up
license, to the DepoMed Patents with respect to any product that includes
metformin.  Bristol and its Partners have the express right to sublicense the
DepoMed Patents to any entities authorized by Bristol or its Partners to make,
use, sell, or offer to sell a product that includes metformin for or on behalf
of Bristol or Bristol’s Partners.

3.02                        DepoMed’s Grant of License to Bristol for
Non-Metformin Products.  With respect to any other product (not containing
metformin), DepoMed hereby grants to Bristol a royalty-free, worldwide,
non-exclusive, irrevocable and paid-up license to the DepoMed Patents, including
the express right to sublicense, provided that such product incorporates (a) a
compound conceived and developed

-4-

--------------------------------------------------------------------------------


 

by Bristol, or (b) a compound exclusively licensed to Bristol, and which has at
least 5 years of exclusivity (which can include data exclusivity, patent
exclusivity, or any combination thereof) at the time Bristol acquires the
exclusive license.

3.03                        Bristol’s Grant of License to DepoMed.  Bristol
hereby grants to DepoMed a royalty-free, worldwide, non-exclusive, irrevocable
and paid-up license to the Bristol Patents solely with respect to any product
developed by DepoMed that includes metformin and employs DepoMed’s proprietary
technology.  DepoMed has the express right to sublicense only to those parties,
including DepoMed’s Partner, with whom DepoMed has entered into or enters into
an agreement to further develop and/or commercialize a product conceived and
developed by DepoMed and employing DepoMed’s proprietary technology and only for
that product.

3.04                        The Licenses granted in Paragraphs 3.01, 3.02, and
3.03 are not assignable.

 

4.0                               Dismissal of Pending Proceedings

4.01                        DepoMed and Bristol agree that they will promptly
cause their attorneys to sign and file a Stipulation of Dismissal with Prejudice
in the form appended hereto providing for the settlement and dismissal with
prejudice of all claims and counterclaims asserted in the Litigation.  The
Parties agree to execute promptly any additional documentation necessary to
effectuate this dismissal.

-5-

--------------------------------------------------------------------------------


 

5.0                               Mutual Releases

5.01                        Effective as of the date of this Agreement, DepoMed
including its administrators, affiliates, predecessors, successors, assigns,
officers, directors, employees, trustees, and subsidiaries, hereby releases and
forever discharges Bristol and its past and present directors, officers and
employees, administrators, agents, attorneys, predecessors, successors,
subsidiaries, affiliates, assigns, customers, licensees and other transferees
from any and all causes of action, actions, claims, and demands whatsoever in
law or in equity relating to the Litigation, and any liabilities, losses, costs
and expenses related thereto which DepoMed ever had, now has or which have or
could have been brought in the Litigation.

5.02                        Effective as of the date of this Agreement, Bristol
including its administrators, affiliates, predecessors, successors, assigns,
officers, directors, employees, trustees, and subsidiaries, hereby releases and
forever discharges DepoMed, and its past and present directors, officers and
employees, administrators, agents, attorneys, predecessors, successors,
subsidiaries, affiliates, assigns, customers, licensees and other transferees
from any and all causes of action, actions, claims, and demands whatsoever in
law or in equity relating to the Litigation, and any liabilities, losses, costs
and expenses related thereto which Bristol ever had, now has or which have or
could have been brought in the Litigation.

-6-

--------------------------------------------------------------------------------


 

5.03                        Nothing herein shall be construed to release either
of the Parties from their respective obligations pursuant to this Settlement
Agreement and Release.

5.04                        The mutual releases in paragraphs 5.01 and 5.02
expressly include any claim of ownership or joint inventorship to the DepoMed
Patents or the Bristol Patents.  The mutual releases also expressly include any
claim arising out of or based upon the Letter Agreement or the resulting
collaboration between the Parties, including any and all such claims of trade
secret misuse, breach of contract, interference with contract, or other unfair
competition, whether based on past or future actions by either of the Parties.

5.05                        Each Party has been advised by legal counsel and is
familiar with the provision of Section 1542 of the California Civil Code, which
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected a settlement with the debtor.”

Each Party knowingly waives any rights it may have under Section 1542, and under
any similar provision of any other state or federal law, and the releases
provided in Sections 5.01, 5.02 and 5.04 include all causes of action, actions,
claims, and demands whatsoever in law or in equity that are not known or are not
ascertainable as of the execution of this Settlement Agreement and Release.

-7-

--------------------------------------------------------------------------------


 

5.06                        DepoMed shall not bring in the future, in any
tribunal in the world, any claim against Bristol and/or Bristol’s Partners that
is based upon conduct or allegations related to the Letter Agreement.  This
specifically includes but is not limited to any claims for trade secret
violations or unfair competition.

5.07                        Bristol shall not bring in the future, in any
tribunal in the world, any claim against DepoMed and/or DepoMed’s Partner that
is based upon conduct or allegations related to the Letter Agreement.  This
specifically includes but is not limited to any claims for breach of contract,
interference with contract, or unfair competition.

 

6.0                               Confidentiality

6.01                        The specific terms of this agreement shall be
confidential and no party may authorize the public disclosure beyond that
already made as of the date of this agreement, except by Bristol to Bristol’s
Partners and to legal, accounting and financial consultants, unless such
disclosure is compelled by a court or administrative agency or otherwise
required by law.  In the event a party is compelled or required by law to
disclose such information, including but not limited to compliance with the
securities laws, reasonable notice shall be provided to the other party, and the
extent of such disclosure will not exceed that necessary to comply with
applicable law.  With respect to any information contained in a public
disclosure permitted under this paragraph, this confidentiality provision no
longer applies to such information.

-8-

--------------------------------------------------------------------------------


 

7.0                               The Agreement

7.01                        This Agreement can be amended or modified only in
writing executed by the Parties.

7.02                        It is understood and agreed that this Agreement, any
consideration given or accepted in connection with it and the releases made in
it are all made, given and accepted in settlement and compromise of disputed
claims and are not an admission of liability by anyone.

7.03                        Each party has undertaken such independent
investigation and evaluation as it deems appropriate and is entering this
agreement in reliance on that and not in reliance on any advice, disclosure,
representation or information provided by or expected from the other party. 
This is an agreement of settlement and compromise, made in recognition that the
parties may have different or incorrect understandings, information and
contentions, as to facts and law, and with each party compromising and settling
any potential correctness or incorrectness of its understandings, information
and contentions as to the facts and law.

7.04                        Each party warrants that it has the right to enter
into this Agreement and to grant the rights set forth therein, and further
warrants that it is under no restriction with respect to the grant of such
rights.

-9-

--------------------------------------------------------------------------------


 

8.0                               Universal Provisions

8.01                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same Agreement.  A signature by facsimile
shall be an original.

8.02                        Governing Law.  This Agreement and the rights of the
parties hereunder shall be governed by the laws of the State of New York.

8.03                        Severability.  If any provision of this Settlement
Agreement and Release is found to be unenforceable or invalid for any reason,
the remaining provisions of the Settlement Agreement shall remain in force.

8.04                        Entire Agreement.  This Settlement Agreement and
Release constitutes the entire understanding between the parties with respect to
the subject matter hereof and replaces and supersedes any previous agreements
between the parties, and specifically the “Agreement in Principle to Settle
Current Litigation” dated and executed November 7, 2002. There are no
understandings, representations, licenses or warranties of any kind, express or
implied, not expressly set forth herein.

8.05                        Beneficiaries of Agreement.  Even if not expressly
stated, the liabilities and releases implied by this Settlement Agreement and
Release apply to the

-10-

--------------------------------------------------------------------------------


 

administrators, affiliates, predecessors, successors, assigns, officers,
directors, employees, trustees, and subsidiaries of the Parties. The releases
and covenants that DepoMed has granted herein inure to the benefit of Bristol’s
Partners.  The releases and covenants that Bristol has granted herein inure to
the benefit of DepoMed’s Partner.  This paragraph, however, does not apply to
extend the scope of the licenses granted in paragraphs 3.01, 3.02 and 3.03.

8.06                        Notice.  Any notice given under this Settlement
Agreement shall be in writing and transmitted by registered mail and facsimile
addressed to the other party for whom notice is given at the address shown below
or at such other address as the addressee shall have furnished in writing to the
other party as follows:

 

If to Bristol:

 

 

 

Bristol-Myers Squibb Company

 

345 Park Avenue

 

New York, NY  10154

 

Attn:  General Counsel

 

Telephone:  212-546-4460

 

Facsimile:  212-546-9562

 

 

 

With a copy to:

 

 

 

Bristol-Myers Squibb Company

 

P.O. Box 4000

 

Princeton, NJ  08543-4000

 

Attn:  Patent Counsel

 

Telephone:  609-252-4328

 

Facsimile:  609-252-7328

 

-11-

--------------------------------------------------------------------------------


 

 

If to DepoMed:

 

 

 

DepoMed, Inc.

 

1360 O’Brien Drive

 

Menlo Park, CA 94025-1436

 

Attn: President

 

Telephone: 650-462-5900

 

Facsimile: 650-462-9993

 

 

 

With a copy to:

 

 

 

Stephen C. Ferruolo

 

Heller Ehrman White & McAuliffe LLP

 

4350 La Jolla Village Drive

 

7th Floor

 

San Diego, CA 92122-1246

 

Telephone: 858-450-8400

 

Facsimile: 858-450-8499

IN WITNESS WHEREOF, the parties have caused this Settlement Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

 

 

Dated:

November 22, 2002

 

By:

/s/  GRAHAM BRAZIER

 

 

 

 

 

Title:

Vice President, Business Development

 

 

 

 

 

DEPOMED, INC.

 

 

 

Dated:

November 22, 2002

 

By:

/s/ JOHN W. FARA

 

 

 

 

 

Title:

President & CEO

 

 

-12-

--------------------------------------------------------------------------------


 

The undersigned hereby consents to the license granted to Bristol and Bristol’s
Partners in Section 3.01 of this Agreement.

 

 

 

BIOVAIL LABORATORIES INCORPORATED

 

 

 

Dated:

22-11-2002

 

By:

/s/ KENNETH CANCELLARA

 

 

 

 

 

 

 

 

Title:

Senior Vice President and Chief Legal Officer of Biovail Corporation, Parent
Corporation of Biovail Laboratories Incorporated

 

 

 

 

-13-

--------------------------------------------------------------------------------


 


IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

DEPOMED, INC.

:

 

 

:

Case No. C 02-0336 WHA

Plaintiff,

:

 

v.

:

 

 

:

 

BRISTOL-MYERS SQUIBB COMPANY,

:

 

 

:

 

Defendant.

:

 

 

:

 

 

STIPULATION OF DISMISSAL WITH PREJUDICE OF ALL CLAIMS AND COUNTERCLAIMS PURSUANT
TO FED.R.CIV.P. RULE 41

[ADD BIOVAIL]

                Plaintiff DepoMed Inc. And Defendant Bristol-Myers Squibb
Company hereby stipulate and agree that pursuant to a settlement agreement
between the parties, the above captioned action, including any and all asserted
claims and counterclaims, is hereby dismissed with prejudice.  Each party shall
bear its own costs and attorneys’ fees.

 

[signature lines]

 

 

-14-

--------------------------------------------------------------------------------

